Luke, J.
A petition, filed in the city court of Floyd county, by Lewis McCraw against Central of Georgia Railway Company, claimed damages for a personal injury sustained while aiding in an effort to close a drop-door of a gondola furnished by the defendant company to the Oconee Clay Products Company, with which latter company the plaintiff’s employer, E. B. Smith, had a contract for the loading of clay into railway cars'. The petition set out facts from which it affirmatively appears that there was no legal duty owing from the defendant company to the plaintiff, arising from the relationship of master and servant, or otherwise, and that no breach of any such legal duty was the proximate cause of the plaintiff’s alleged injury, and negatives the existence of a cause of action against the defendant company for such injury. The trial court properly sustained the defendant’s demurrer to the petition, and properly dismissed the same.

Judgment affirmed.


Broyles, O. J., concurs. Bloodworth, J., ahsent on account of illness.